Citation Nr: 9916663	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-42 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel

INTRODUCTION

The veteran had active service from July 1977 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1995 rating decision of 
the Honolulu, Hawaii Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the claim for 
service connection for PTSD and memory loss was not well 
grounded.  The veteran subsequently moved to Texas and the 
Houston, Texas RO now has jurisdiction.  

By rating decision dated in October 1985, VA denied 
entitlement to service connection for a personality disorder 
with affective disorder.  In the letter notifying the veteran 
of this rating decision, the RO stated that service 
connection for a neurosis had been denied.  The veteran filed 
a timely notice of disagreement with the denial of service 
connection for neurosis and the RO issued a statement of the 
case in November 1986.  However, as the veteran did not 
submit a substantive appeal, the October 1985 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  

Ordinarily finally denied claims may not be reopened without 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (west 1991); 38 C.F.R. § 3.156 (1998).  In this case, 
the RO appears to have adjudicated the veteran's claim on a 
de novo basis without consideration of the finality of the 
October 1985 decision.  Because PTSD had not been diagnosed 
at that time and entitlement to service connection for PTSD 
was not considered in the October 1985 rating decision, the 
Board agrees that the current claim for service connection 
for PTSD with memory loss is a new claim and may be addressed 
on a de novo basis. 

In an April 1999 statement, the veteran asserted that she 
underwent a mammoplasty in service and that she should 
therefore receive compensation for residuals of the 
mammoplasty.  This matter has not been addressed by the RO 
and it is referred to the RO for appropriate action.  

FINDING OF FACT

The evidence of record includes the veteran's statements as 
to stressful events in service and psychological reports 
which contain current diagnoses of PTSD which are related to 
the veteran's service.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD with 
memory loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Factual background

The veteran essentially contends that she has PTSD with 
memory loss which is related to traumatic experiences in 
service.  

The service medical records show that, at her August 1984 
separation examination, the veteran reported that she had had 
frequent trouble sleeping.  However, she also reported that 
she had never had depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  The 
examiner indicated that clinical psychiatric evaluation was 
normal.  

Treatment records, statements from the veteran, and the 
veteran's personal hearing testimony show that over the years 
she has reported several in-service events which, she argues, 
are the foundation of her current PTSD.  The reported 
stressors include:  (1) being "date raped" and beaten by a 
man in his barracks sometime between 1980 and 1984 at Barbers 
Point Naval Air Station [the veteran claims amnesia as part 
of her claimed PTSD]; (2) frequent sexual harassment 
including unwelcome touching, sexually offensive language, 
and references to female body parts; (3) being groped and 
driven into remote fields on the way to lunch by two 
supervisors who suggested that she would be put in her place; 
(4) an incident when, in the presence of her supervisor, a 
man touched her breasts and she then chased him with scissors 
and was told by her supervisor that she would have to learn 
to live with sexual harassment; (5) being groped by a chief 
warrant officer; (6) being physically assaulted in 
approximately 1981 by a serviceman who threw her to the 
ground and attempted to kiss her; and (7) being cornered by 
another serviceman who kissed her, held her, and restrained 
her while she was working alone in the enlisted snack bar.  

Additionally, the record includes diagnoses of PTSD based on 
the veteran's reported in-service stressors, including in 
March 1995 and June 1996 psychological evaluation reports 
from VA psychologists.  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD with memory loss is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In this case, 
the veteran claims to have PTSD with memory loss as a result 
of in-service stressors which include a date rape, another 
incident of sexual assault, and sexual harassment.  The 
veteran's statements with respect to her in-service stressors 
must be accepted as true for the purpose of determining 
whether the claim is well grounded.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  

There are also of record medical opinions to the effect that 
the veteran currently has PTSD which is related to her 
experiences during service.  These, too, must be presumed to 
be credible for the limited purpose of establishing whether 
the claim of entitlement to service connection for PTSD is 
well grounded.

As the veteran's statements with respect to her in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
are current diagnoses of PTSD based on these stressors, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD with memory loss 
will be further addressed below in the remand portion of this 
decision.  


ORDER

The veteran's claim for service connection for PTSD with 
memory loss is well grounded.  To that extent only, the 
appeal is allowed.


REMAND

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1998).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1998).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy or that the 
claimed stressors are related to such combat, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD were based upon reported in-service 
stressors that have not been verified, including the alleged 
in-service date rape, sexual assault, and sexual harassment.  
Verification of the veteran's aforementioned reported in-
service stressors is necessary.  

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.  

As noted above, there are reports by the veteran of numerous 
stressors during service.  The evidence of record, however, 
also shows that the veteran has reported numerous other pre- 
and post-service stressful incidents.  The pre-service 
traumatic incidents include: witnessing a very serious motor 
vehicle accident that resulted in death, being injured in a 
serious car accident, being sexually assaulted and beaten by 
a man at age six and/or 14, being threatened with a broken 
bottle, being sexually assaulted by a teenage girl with a 
coke bottle, being physically abused by her father, being 
gang raped by male strangers at age 14, several serious 
closed head injuries during adolescence, observing her father 
being physically abusive toward her mother, emotional abuse 
during childhood, and her cousin being killed by a drunk 
driver when the veteran was 20.  She also reported that her 
father "got too close for a father to get to his daughter," 
although she subsequently reported that her father had never 
sexually assaulted or molested her.  The post-service 
stressful incidents include the deaths of two friends in 
1988, work and financial problems, and being robbed.  

Moreover, in addition to PTSD, there are also numerous other 
psychiatric diagnoses of record.  The post-service diagnoses, 
assessments, and impressions include PTSD; substance and 
alcohol abuse/dependency, multiple drugs; adjustment disorder 
with mixed mood and conduct, depression, anxiety attacks, and 
homicidal and suicidal threats; mixed personality trait, 
dependency histrionic and paranoid; major depression with 
suicidal ideation, rule out dysthymic disorder; drug abuse; 
and major depression.  

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  The Court has held that the provisions 
in M21-1, Part III, 5.14(c), which addresses PTSD claims 
based on personal assault are substantive rules which are the 
equivalent of VA regulations.  Cohen; YR v. West, 11 Vet. 
App. 393, 398-99 (1998); Patton v. West, 12 Vet App 272 
(1999).  

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  However, the RO has not sent the 
veteran such a letter and the Board finds that this should be 
done.  See M21-1, Part III, 5.14(b)(3)(a), 5.14(c)(6), 
(c)(7); see also Patton.  

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  After accomplishing all development 
requested by this remand, the RO must determine whether the 
veteran exhibited behavior changes in service .  See M21-1, 
Part III, 5.14(c)(8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(c)(9); Patton.  

The veteran has reported that she was hospitalized in service 
after an overdose on drugs and alcohol and that she saw a 
psychologist in service and was diagnosed with schizophrenia.  
The record includes no records of this treatment and it 
appears that the complete service medical records have not 
been obtained.  As it appears that there may be additional 
service medical records, the Board finds that an additional 
attempt to obtain all service medical records is warranted.  

The Board notes that the record includes service medical 
records that indicate that the veteran was treated for 
unrelated disorders by private treatment providers during 
service.  The Board finds that the RO should request that the 
veteran report whether she received private psychiatric or 
other relevant treatment during service.  If she responds in 
the affirmative, an attempt should be made to obtain all 
relevant private treatment records dated during the veteran's 
medical service.  See M21-1, Part III, 5.14(c)(5)(a).

An April 1988 treatment record from the Kahi Mohala Hospital 
shows that the veteran had at least one previous psychiatric 
admission at that facility in October 1987.  An attempt to 
obtain all records from Kahi Mohala Hospital that have not 
already been obtained is warranted.  The record also includes 
reference to treatment at "Hina Mauka" for alcohol and drug 
rehabilitation.  There are no treatment records from this 
facility of record.  

A March 1995 VA psychological evaluation report, shows that 
the veteran was originally referred to that VA psychologist 
in 1993 and underwent psychological evaluation at that time; 
that she was hospitalized at Tripler Army Medical Center in 
July 1994.  The veteran has also reported that she had 
received additional post-service treatment at the Tripler 
Army Medical Center.  The RO should attempt to obtain all 
treatment records from Tripler Army Medical Center and the 
Honolulu, Hawaii VAMC (including the Pacific Center for 
PTSD). 

The veteran testified at the April 1999 Travel Board Hearing 
that she had been treated for stress in the emergency room 
one or two times a couple of months earlier [travel board 
hearing transcript at 18].  The most recent treatment records 
from the San Antonio, Texas VA Hospital in the claims file 
are dated in July 1997.  Therefore, the RO should obtain all 
inpatient and outpatient treatment records from the San 
Antonio, Texas VA Hospital since July 1997.  The veteran has 
also been treated at a VA outpatient clinic in San Antonio, 
Texas and the most recent record from that facility is dated 
in May 1998.  Therefore, the treatment records dated from May 
1998 to present should be obtained from that VA outpatient 
clinic.  The veteran has reported that she received treatment 
at the San Antonio Vet Center until November 1998.  Records 
dated from August 1996 to August 1997 have been obtained from 
that facility.  Therefore, the RO should attempt to obtain 
all treatment records from the San Antonio, Texas Vet Center 
dated from August 1997 to present. 

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that she report all treatment and 
evaluation that she received for any 
psychiatric disorder before, during and 
after service, including the dates and 
locations of any such treatment.  After 
obtaining the appropriate authorization, 
the RO should then attempt to obtain any 
such records which have not been 
previously obtained.    The RO should 
specifically obtain all inpatient and 
outpatient treatment records from the 
Honolulu, Hawaii VAMC, including the 
Pacific Center for PTSD; all inpatient 
and outpatient treatment records from the 
Audie L. Murphy Veterans' Hospital in San 
Antonio, Texas dated from July 1997 to 
present; all outpatient treatment records 
from the San Antonio, Texas VA outpatient 
clinic dated from May 1998 to present; 
treatment records from the San Antonio, 
Texas Vet Center dated from August 1997 
to present; all treatment records from 
Hina Mauka; and all treatment records not 
already obtained from the Kahi Mohala 
Hospital.  

2.  The RO should make an additional 
attempt to obtain the veteran's complete 
service medical records from all 
available sources.  In connection 
therewith, the RO should attempt to 
obtain all of the veteran's in-service 
and post-service treatment records from 
the Tripler Army Medical Center in 
Hawaii.

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for PTSD with memory 
loss, to include statements from 
relatives.  She should be asked to 
provide any additional information 
possible regarding the stressful events 
claimed to have caused PTSD and to 
identify potential alternative sources 
for supporting evidence regarding the 
stressors she alleges occurred in 
service.  In particular, the veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of events.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
she must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The RO should then request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, including military police 
records, if the veteran has provided 
sufficiently detailed information to make 
such request feasible.  

4.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

5.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record. 

6.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

The examiner should specifically comment 
on and indicate agreement or disagreement 
with on a March 1995 psychological report 
to the effect that the veteran's 
psychiatric problems may have begun in 
childhood, but that such pre-existing 
pathology was exacerbated due to her 
experiences during service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
If the veteran's claim remains denied, 
she and her representative should be 
provided with a Supplemental Statement of 
the Case, which includes any additional 
pertinent law and regulations, 
specifically to include M21-1, Part III, 
5.14(c).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

